DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Allowable Subject Matter
Claims 1 through 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach:
 A method of self-assembly of an element onto a surface of a support comprising the steps of: providing a support comprising: at least one assembly pad on said surface; and nanometer- or micrometer-range pillars on said surface around the at least one assembly pad, each nanometer- or micrometer-range pillar comprising at least one cylindrical or truncated cone amorphous silicon or polysilicon core; depositing a drop of a liquid on the at least one assembly pad, the liquid drop having a static angle of contact on the at least one assembly pad smaller than or equal to 15°, the liquid drop having a static angle of contact on the nanometer- or micrometer-range pillars greater than or equal to 150°; and bringing the element into contact with the drop, which results in a self-assembly of the element with respect to the support. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817        

/BRADLEY SMITH/Primary Examiner, Art Unit 2817